Citation Nr: 0609536
Decision Date: 02/14/06	Archive Date: 04/11/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-24 752A	)	DATE FEB 14 2006
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Pennsylvania Adjutant General's Office


WITNESSES AT HEARING ON APPEAL

The veteran and B.M., County Director


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to June 1976; January 1987 to April 1987; and from September 1990 to April 1991.  

This matter comes to the Board of Veterans Appeals (Board) from a February 2004 rating decision of the RO, which, in pertinent part, denied the veteran's claim of entitlement to nonservice-connected pension benefits.  In August 2005, the veteran testified at a hearing before the undersigned, which took place at the RO.

The veteran is reminded to file a notice of disagreement with respect to the April 2005 rating decision, which denied entitlement to service connection for fibromyalgia, if he wishes to contest that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2005) (containing procedural information regarding the filing of appeals).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if further action is required on his part.


REMAND

The record contains voluminous medical evidence that is potentially relevant to the veteran's claim and that has not been considered by the RO.  As the veteran did not sign a waiver of initial RO consideration of this evidence, a remand to the RO is necessary.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  The Board observes that there are additional reasons for this remand that are detailed below.

Over two years have elapsed since the veteran's last comprehensive VA medical and psychiatric examinations.  The veteran asserts that he cannot maintain substantially gainful employment as a result of non-service connected disabilities.  He alleges that disabilities already considered by the RO in reference to establishing his claim of nonservice-connected pension benefits have increased in severity.  He also alleges the presence of disabilities never considered by the RO.  Thus, the RO should schedule the medical examinations described below.  In each instance, the examiner should diagnose all present disabilities, describe the relevant symptoms and the severity thereof, and comment upon whether the disability symptoms affect the veteran's ability to obtain and maintain substantially gainful employment.

Accordingly, the case is hereby REMANDED to the RO via the AMC for the following action:

1.  Ask the veteran to provide any evidence in his possession that pertains to the claim.

2.  The RO should associate with the claims file all VA medical records dated from May 3, 2005 to the present.

3.  After receiving the VA medical records, the RO should schedule a VA general medical examination.  The examiner is asked to review all systems.  The examiner should comment specifically upon whether the veteran suffers from fibromyalgia, hypertension, and/or thyroid problems.  The examiner should describe the symptoms of each disorder found and comment upon whether and how the disability symptoms affect the veteran's ability to obtain and maintain substantially gainful employment

4.  After receiving the VA medical records, the RO should schedule a VA orthopedic examination.  The examiner should diagnose all present orthopedic disabilities and comment specifically upon whether the veteran suffers from disabilities of the low back, hips, and/or feet.  The symptoms of each disability diagnosed must be described in detail and the examiner should comment upon whether and how the disability symptoms affect the veteran's ability to obtain and maintain substantially gainful employment.

5.  After receiving the VA medical records, the RO should schedule a VA gastrointestinal examination for a diagnosis of all gastrointestinal disorders present.  The symptoms of each disorder diagnosed should be described in detail and the examiner should comment upon whether and how the disability symptoms affect the veteran's ability to obtain and maintain substantially gainful employment.

6.  After receiving the VA medical records, the RO should schedule a VA dermatologic examination for a diagnosis of all skin disorders present.  The symptoms of each disorder diagnosed should be described in detail and the examiner should comment upon whether and how the disability symptoms affect the veteran's ability to obtain and maintain substantially gainful employment.

7.  After receiving the VA medical records, the RO should schedule a VA psychiatric examination.  The examiner must diagnose all psychiatric disorders and assess a GAF score.  The symptoms of each psychiatric disorder diagnosed should be described in detail and the examiner should comment upon whether and how the psychiatric symptoms affect the veteran's ability to obtain and maintain substantially gainful employment.

8.  The RO should then conduct any additional development that is deemed necessary and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the veteran and his representative should be issues a supplemental statement of the case.  The veteran and his representative should be provided the opportunity to respond thereto.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  The veteran's cooperation in VAs efforts to develop his claim, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled medical examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).

